Judgment, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered April 30, 2009, dismissing the petition to stay arbitration, unanimously affirmed, with costs.
The court correctly granted respondents’ motion to dismiss the petition to stay arbitration. There is insufficient evidence of record to substantiate petitioner’s claim that she was induced by fraud to enter into the arbitration agreement, and it has not been shown that the entire partnership agreement was permeated by fraud so as to invalidate the arbitration provision (see Matter of Weinrott [Carp], 32 NY2d 190, 197 [1973]). Concur— Sweeny, J.P., Buckley, Catterson, Acosta and Freedman, JJ.